Case 8:20-cv-02135-JLS-DFM Document 24 Filed 01/25/21 Page 1 of 3 Page ID #:146




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
      3   23276 South Pointe Drive, Suite 216
          Laguna Hills, CA 92653
      4   949. 859. 9200
      5   e-mail: sahelianlaw@me.com
          Attorneys for Isabel, Inc.
      6
      7
      8                   UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
      9                     (Southern Division - Santa Ana)
     10
     11
     12
     13
     14
     15   Suzanne Na Pier,
     16              Plaintiff,                CASE NO.: 8:20-cv-02135-JLS-DFM
     17                 vs.                    The Honorable Josephine L. Staton
     18   Isabel, Inc.; Linda Bass;            Courtroom 10A
     19
          Leslie Arenson,
     20                                        EXHIBITS TO MOTION TO DISMISS
                   Defendants.
     21
                                               Complaint Filed:11/5/20
     22
          .                                    Hearing Date: 2/5/2021
     23                                        Time: 10:30 AM
     24
     25
     26
     27
     28

                                  EXHIBITS TO MOTION TO DISMISS - Page 1 -
Case 8:20-cv-02135-JLS-DFM Document 24 Filed 01/25/21 Page 2 of 3 Page ID #:147




                                   EXHIBITS TO MOTION TO DISMISS
      1
      2
      3            EXHIBIT C: Appeal on Motion to Dismiss (Filed by Defendants,
      4     represented by Sahelian Law Offices) Reversed in Part and Affirmed on Alternate
      5     Grounds: Whitaker v. Body, Art, and Soul Tattoos (Appeal in the 9th Cir.), Case
      6     Number: 20-55228, January 25, 2021). Hon. PARKER, Hon. CHRISTEN, and
      7     Hon. WATFORD
      8
                   EXHIBIT D: First Amended Complaint (Filed by Plaintiff, Represented by
      9
            the Potter Handy) In Response to a Motion to Dismiss (filed by Sahelian Law
     10
            Offices); Matter: Fernandez v. Hagopian, Case Number: 2:20-cv-05471-AB-JPR,
     11
            United States District Court, Central District of California, The Honorable Andre
     12
            Birotte Jr.
     13
     14            EXHIBIT E: First Amended Complaint (Filed by Plaintiff, Represented by

     15     the Manning Firm) In Response to a Motion to Dismiss (filed by Sahelian Law
     16     Offices): Bouyer v Malkhasian, Case Number: 2:20-cv-06639-RGK-PD, United
     17     States District Court, Central District of California, The Honorable R. Gary
     18     Klausner
     19            EXHIBIT F: First Amended Complaint (Filed by Plaintiff Represented by
     20
            the Manning Firm) In Response to a Motion to Dismiss (filed by Sahelian Law
     21
            Offices): Rutherford v. Younan, Case Number: 5:20-cv-01204-MWF-SP, United
     22
            States District Court, Central District of California, The Honorable Michael W.
     23
            Fitzgerald
     24
     25            EXHIBIT G: Order to Show Cause Against the Manning Firm for Failure

     26     to File an Opposition to a Motion to Dismiss: Bouyer v. Lavi , Case Number:
     27     2:20-cv-04764-SB-AS, United States District Court, Central District of California,
     28

     2095                            EXHIBITS TO MOTION TO DISMISS - Page 2 -
Case 8:20-cv-02135-JLS-DFM Document 24 Filed 01/25/21 Page 3 of 3 Page ID #:148




            The Honorable Stanley Blumenfeld Jr.
      1
                  EXHIBIT H: Ruling on Motion to Dismiss (Filed by Defendants
      2
            represented by Sahelian Law Offices), Motion Granted: Whitaker v. Shoe Care,
      3
            Inc. et al, Case Number: 2:19-cv-06089-AB-AFM, United States District Court,
      4
      5     Central District of California, The Honorable Andre Birotte Jr.

      6           EXHIBIT I: Ruling on Motion to Dismiss (Filed by Defendants

      7     represented by Sahelian Law Offices), Motion Granted: Whitaker v. MGR
      8     Properties, LLC, Case Number: 2:19-cv-05646-FMO-GJS, United States District
      9     Court, Central District of California, The Honorable Fernando M. Olguin
     10           EXHIBIT J: Ruling on Motion to Dismiss (against Plaintiff Rutherford
     11     represented by the Manning Firm) Case Dismissed: Rutherford v. Evans Hotels,
     12
            LLC, 2020 U.S. Dist. LEXIS 161565 (S. D. Cal. September 3, 2020)
     13
                  Respectfully submitted:
     14
                                                                       Monday, January 25, 2021
     15
     16
     17
     18                                                _______________________________
     19                                                                        Ara Sahelian, Esq.
     20                                                              SAHELIAN LAW OFFICE
     21
     22
     23
     24
     25
     26
     27
     28

     2095                           EXHIBITS TO MOTION TO DISMISS - Page 3 -
